          Case 1:19-cr-00373-PGG Document 73 Filed 11/14/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

MICHAEL AVENATTI,                                                   19 Cr. 373 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Upon the application of the United States of America, by and through

Assistant United States Attorney Matthew Podolsky, and with the consent of Michael

Avenatti, by and through his counsel, it is hereby ORDERED that the time between

November 14, 2019 and January 21, 2020 is excluded under the Speedy Trial Act, Title

18, United States Code, Section 3161(h)(7)(A). The Court finds that the granting of such

a continuance serves the ends of justice and outweighs the best interests of the public and

the defendant in a speedy trial, because it will allow the defendant time to prepare and

file additional motions, and will afford the Defendant additional time to prepare for trial.

Dated: New York, New York
       November 14, 2019
